Case: 12-11263          Date Filed: 09/11/2012   Page: 1 of 6

                                                                           [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                              No. 12-11263
                                          Non-Argument Calendar
                                        ________________________

                             D.C. Docket No. 5:12-cv-00001-RS-EMT

JAVEED ATTIQUE QAMAR,

lllllllllllllllllllllllllllllllllllll                                ll      lPlaintiff-Appellant,

                                                  versus

CENTRAL INTELLIGENCE AGENCY,
BAY COUNTY JAIL,
BAY COUNTY SHERIFF’S OFFICE,
TOM WEBBER,
Former PCBPD Officer,
RONALD LIPPMANN,
MD Jail DO,

lllllllllllllllllllllllllllllllllllllll                                   lDefendants-Appellees.

                                        ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (September 11, 2012)
              Case: 12-11263    Date Filed: 09/11/2012   Page: 2 of 6

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Javeed Qamar appeals pro se the dismissal of his complaint against the

Central Intelligence Agency; employees of the Bay County Jail; officers of

Sheriff’s Office of Bay County; Dr. Ronald Lippmann; James Lee Spann, a former

cellmate; and Tom Webber, a former investigator for the Beach Police Department

of Panama City, Florida. See 42 U.S.C. § 1983. The district court dismissed

Qamar’s complaint as frivolous. 28 U.S.C. § 1915(e)(2)(B)(I). We affirm in part,

vacate in part, and remand.

      Qamar complained that the defendants engaged in misconduct that violated

principles governing the treatment of individuals in the Geneva Convention, the

United Nations Convention Against Torture, the International Covenant on Civil

and Political Rights, and the Nuremberg Code; his rights under the Eighth and

Fourteenth Amendments; federal laws prohibiting torture and sexual abuse, see 18

U.S.C. §§ 2340A, 2241–44; and Florida law, see Fla. Stat. §§ 777.04, 794.011,

794.027, 950.09. Qamar alleged that a nurse and jail officials denied him access

to medications prescribed by physicians to treat his Raynaud’s Disease and the

symptoms of his drug withdrawal, and he later suffered a “string of seizures.” He

also alleged that the defendants engaged in a conspiracy to drug, rape, and torture

                                         2
              Case: 12-11263     Date Filed: 09/11/2012   Page: 3 of 6

him; subjected him to “enhanced interrogations”; planted drugs on him; and gave

some of his former acquaintances improper “access[] [to] the Jail.” Qamar alleged

that the defendants tortured him by convincing him to sleep on the floor to watch

Spann pretend to masturbate; allowing him to be raped in order to “plant evidence

anally on [him]”; injecting him with crack cocaine; allowing Webber to enter

Qamar’s cell dressed as a jail officer; giving an inmate housed in the next cell an

“earpiece that fit in the ear from a box” that projected “Dr. Lippman’s voice

threatening to rape [Qamar] with different objects”; subjecting him to constant

talking and yelling between two female officers; and allowing a “former manager”

to tell Qamar through the intercom in his cell that he should be killed. Qamar

described his condition at times as being “bar[el]y conscious” and “slip[ping] in

and out of [a] coma,” and he recalled being told that he had crack cocaine in his

system.

      Qamar alleged that the Central Intelligence Agency was involved in the

conspiracy to mistreat him. Qamar identified three reasons why he thought the

Agency was “involved” in his mistreatment: 1) he was given injections; 2) the

Agency denied his request for information under the Freedom of Information Act

“on the basis that classified information is exempt”; and 3) the jail employed

“known tactic[s] of [the Agency] [in] enhanced interrogations.” Qamar alleged

                                          3
               Case: 12-11263     Date Filed: 09/11/2012    Page: 4 of 6

that the “tactic[s]” used by the defendants involved giving him injections;

threatening to give him an enema; providing a false reason for his arrest; allowing

inmates to ask him “questions implying that [he] was responsible for things [he]

[had] never done”; housing him in a cell kept extremely cold; and threatening to

give him truth serum; and playing through the loudspeaker some music with a

“reverb sound effect saying [repeatedly] the word trip.”

      We review the dismissal of a pro se complaint as frivolous for an abuse of

discretion. Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Discretion

means the district court has a range of choice, and that its decision will not be

disturbed as long as it stays within that range and is not influenced by any mistake

of law.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (internal quotation

marks and citations omitted).

      The district court did not abuse its discretion when it dismissed as frivolous

Qamar’s complaints involving enhanced interrogation, torture, rape, the

administration and false planting of drugs, and the admission of non-authorized

individuals inside the jail. A court may dismiss a complaint as frivolous when the

facts alleged “rise to the level of the irrational or wholly incredible” or lack an

“‘arguable basis either in law or in fact.’” Denton v. Hernandez, 504 U.S. 25, 33,

112 S. Ct. 1728, 1734 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327–28,

                                           4
              Case: 12-11263      Date Filed: 09/11/2012   Page: 5 of 6

109 S. Ct. 1827, 1833 (1989)). The district court was entitled to find that Qamar’s

factual allegations were fantastical and implausible, particularly in the light of his

admissions about being unconscious; denied access to medication used to treat the

symptoms of drug withdrawal; and under the influence of crack cocaine. Qamar

alleged that the Central Intelligence Agency was involved in his mistreatment, but

Qamar failed to explain why the Agency would intervene in the operations of a

county jail or have any interest in Qamar. Qamar alleged that he was raped and

that jail guards were present before and after the rape, but it is impossible to

determine from his complaint who he thought committed the offense and whether

he was alleging that the guards sexually assaulted him or were deliberately

indifferent to the risk that inmates would assault him. Qamar’s allegations that he

was raped for officials to plant evidence of drugs and that he was mistreated as a

form of enhanced interrogation by the Agency are incredible.

      But the district court abused its discretion when it dismissed as frivolous

Qamar’s complaint about being denied access to his medication. Deliberate

indifference to the serious medical needs of prisoners violates the Eighth

Amendment prohibition against cruel and unusual punishment, and prison officials

act with deliberate indifference if they knowingly interfere with treatment

prescribed by a physician. Washington v. Dugger, 860 F.2d 1018, 1021 (11th Cir.

                                           5
              Case: 12-11263     Date Filed: 09/11/2012   Page: 6 of 6

1988). Qamar’s allegations that he was denied access to medications prescribed

by his physicians were plausible. Qamar alleged that a “nurse in intake” refused to

administer his prescription medication until he was seen by a doctor; the “jail

medical report and . . . doctors own words” suggested he would suffer a seizure

without the medicine; and he suffered a “string of seizures” before he met with Dr.

Lippmann. We VACATE that part of the order that dismissed Qamar’s complaint

about his medication.

      We AFFIRM the dismissal of Qamar’s complaint except his claim

involving interference with his prescribed medication. We VACATE the part of

the order that dismissed Qamar’s claim about that interference, and we REMAND

for further proceedings.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                         6